UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7946


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TODD LAMAR MOSS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge (7:05-cr-00526-HMH-3; 7:08-cv-70076-HMH)


Submitted:    December 16, 2008            Decided:   December 29, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Todd Lamar Moss, Appellant Pro Se.  Regan Alexandra Pendleton,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Todd Lamar Moss seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2255 (2000) motion and

his    Fed.    R.    Civ.   P.     59(e)    motion        for   reconsideration.         The

orders    are      not   appealable        unless    a     circuit   justice     or    judge

issues a certificate of appealability.                          28 U.S.C. § 2253(c)(1)

(2000).       A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.       § 2253(c)(2)      (2000).          A     prisoner     satisfies      this

standard      by    demonstrating        that      reasonable      jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                               Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.    2001).        We    have    independently          reviewed      the   record   and

conclude       that      Moss      has   not       made     the    requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the       court   and    argument        would    not    aid   the   decisional

process.

                                                                                DISMISSED



                                               2